DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 10-11, 13, 15, 24-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keal et al. [US 2016/0054354] in view of Fraden [US 2014/02000054].

Per claim 15.  Keal discloses a system for detecting {the presence of a protective case on} an electronic device during a drop impact of the device, the system comprising: 
at least one sensor (150) coupled to the electronic device (e.g. phone 100); 
at least one processor (142) in communication with the at least one sensor, the at least one processor operable to: 
receive a first indication that the electronic device is being dropped (e.g. step 440); collect sensor data generated from the at least one sensor; 
receive a second indication of the drop impact of the electronic device (e.g. 450); 
analyze sensor data generated by the at least one sensor during a time frame defined between the first indication and the second indication [Fig. 2, para. 37]; and  
determine, based on the analysis, an output result based on the analyzing, wherein the output result indicates that either: (i) the electronic device was dropped or (ii) the electronic device was not dropped and stores the detected fall information in the device and may transmits to server [see Figs. 3-4 and para. 51 and 86-87],  Keal does not explicitly mention to determine whether a protective case at a moment of drop impact.  Fraden teaches a sensing protective case 21 for a mobile communication device, which shows many sensors can be imbedded on the case for sensing a variety of environment conditions (e.g.  thermal, air pressure, UV light and etc.) [para. 27], that the fall sensor can be embedded on a protective case for detecting dropped.   Thus, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the sensor protective case of Fraden to the electronic device of Keal, for the benefit of convenience that the phone can be protected and be able to trace the when it damaged because the protective case can be removed and maybe used for another phone if compatible.    

Per claim 24. Keal and the combination made obvious above, Keal further shows “Various aspects of the disclosure may also comprise a time fall threshold beyond which a potential fall is disqualified. For example, if a fall is detected that continues for an inordinately long time, the potential fall may be deemed to be a non-fall. For example, there may be some other reason for the sensor readings different from a fall, for example a stuck accelerometer or other errant sensor state.[0049] In an example implementation in which a maximum time fall threshold is utilized, block 310 may comprise determining whether the fall time is greater than the minimum time fall threshold and less than the maximum time fall threshold”. [para. 48-49] that constitutes an initiate a watchdog timer; determine that the watchdog timer has expired; and determine whether the second indication was received before the watchdog timer expired, wherein when the second indication was received before the watchdog timer expired, the second indication that the portable electronic device has experienced the drop is generated, and when the second indication was not received before the watchdog timer expired, then the at least one processor is operable to discard data collected from the at least one sensor.

Per claim 25. Keal and the combination made obvious above, Keal further teaches at least one processor is a processor of the portable electronic device (e.g. processor (120).

Per claim 27.  Keal and the combination made obvious above, Keal further teaches “Block 310 may comprise storing information describing a detected fall (e.g., time and/or date information, timer/counter values, sensor data, threshold comparison results, fall duration, etc.) in a memory. Such a memory may, for example, be memory of the device (e.g., MPU internal and/or external memory). Block 310 may, for example, comprise communicating information describing a detected fall to another device (e.g., to an application processor, a networked device for example a network server, etc.)” [para. 51].  That constitutes the claimed of at least one first processor of the electronic device, and at least one second processor of a server, and wherein the at least one first processor is operable to receive the first indication, collect data generated from the at least one sensor and receive the second indication, wherein a communication interface of the electronic device is operable to transmit to the server data collected during the time frame, and wherein the at least one second processor is operable to analyze data collected during the time frame and, determine the output result based on the analyzing.
Per claim 1.  The method steps limitations are similar to those in the system of claim 15 above, that the rejection would be in the same manner. 
Per claim 10.  The method steps limitations are similar to those in the system of claim 24 above, that the rejection would be in the same manner. 
Per claim 11.  The method steps limitations are similar to those in the system of claim 25 above, that the rejection would be in the same manner. 
Per claim 13.  The method steps limitations are similar to those in the system of claim 27 above, that the rejection would be in the same manner. 

Claim(s) 2-3, 5-7, 16-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keal et al. in view of Fraden and further in view of Ross [US 9,640,057].

Per claim 16. Keal and Fraden made obvious above, except for not explicitly mention of apply at least one machine learning algorithm to the at least one feature to generate the output result.  Ross teaches a fall detection system, which suggests that any of a variety of a machine learning algorithms known in the art, related art, or developed later can be used to determine the fall condition [col. 17, lines 40-55]. Thus, the machine learning algorithms technology is known in the art for analyzing person or object falls or drops.  It would have been obvious to one having ordinary skills in the art before the effective  filing date of the claimed invention, to implement any appropriate known machine learning algorithms technology to the combination as suggested by Fraden, for the benefit of optimizing the drop detection, because the machine learning algorithms using multiple different trained information and layers to analyze the condition. 

Per claim 17. Keal and the combination made obvious above, except for not explicitly mention the machine learning algorithm comprises a binary classifier, and the binary classifier is configured to classify the at least one feature into one of two mutually exclusive classes, including a first class indicating that the electronic device was protected by the protective casing at the moment of drop impact, and a second class indicating that the electronic device was not protected by the protective casing at the moment of drop impact.
As mentioned in claim 16 above that any appropriate machine learning algorithm is applicable to analyze the drop condition, and the machine learning algorithm is known for classifying the trained base data for comparing and determining the result (e.g. first class, second class and so forth).  Thus, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to find it obvious that any appropriate  machine learning algorithms would include a first class to indicate the drop/protective case and a second class to indicate not drop/protective case.  

Per claim 19. Keal and the combination made obvious above, Keal further teaches “block 310 may comprise determining whether the square and/or amplitude of the z-axis component of the acceleration vector expressed in the world coordinate system, where the z-axis is aligned with gravity, is less than an acceleration fall threshold and/or less than an acceleration fall threshold for at least a minimum amount of time” [para. 47], that constitutes of at least one feature comprises at least one of frequency values, amplitude values, energy values, data minimum and maximum values of at least one of the frequency, amplitude and energy values, difference between maximum and minimum values of at least one of frequency, amplitude and energy values, data average values of at least one of the frequency, amplitude and energy values, standard of deviation of the amplitude values from the sensor data in at least one of the time domain and frequency domain, a histogram of pixel color values, local binary pattern (LBP), histogram of oriented gradients (HOG), JET features, scale-invariant feature transform (SIFT) features, micro-JET features, micro-SIFT features, outline curvature of image objects, and reflectance based features comprising at least one of edge-slice and edge-ribbon features.

Per claim 20. Keal and the combination made obvious above, except for not explicitly mention the at least one feature comprises a plurality of features, and the at least one machine learning algorithm comprises a plurality of machine learning algorithms, and a different machine learning algorithm is applied to a different feature to generate a sub-output result, and wherein the sub-output results from each of the plurality of machine learning algorithms is aggregated to generate the output result.  As mention in claim 16, any appropriate well-known machine learning algorithms can be employed and it common that the machine learning algorithm would include multiple different feature uses to determine the result.  That, the at least one feature of the machine learning algorithm used to generate a result as claimed.  

Per claim 21.  Keal and the combination made obvious above, Keal further teaches a plurality of sensors 150 that each generate a respective sensor data set during the time frame [Fig. 2 and para. 33-37] and the at least one processor is configured to extract at least one feature from each sensor data set. {not consider}

Per claim 2.  The method steps limitations are similar to those in the system of claim 16 above, that the rejection would be in the same manner. 
Per claim 3.  The method steps limitations are similar to those in the system of claim 17 above, that the rejection would be in the same manner. 
Per claim 5.  The method steps limitations are similar to those in the system of claim 19 above, that the rejection would be in the same manner. 
Per claim 6.  The method steps limitations are similar to those in the system of claim 20 above, that the rejection would be in the same manner. 
Per claim 7.  The method steps limitations are similar to those in the system of claim 21 above, that the rejection would be in the same manner. 
 
Claim(s) 18 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keal et al. in view of Fraden and further in view of Chung et al. [US 2015/0106020].
Per claim 18 and 4, Keal and the combination made obvious above, except for not explicitly mention the machine learning algorithm comprises at least an artificial neural network.  Chung teaches a fall detection comprises a neural networks algorithm [para. 49].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the neural networks algorithm as taught by Chung to the combination above, for the advantage of enhancing the fall detection, because the neural networks algorithm performing multiple analysis layers for better result. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SON M TANG/Examiner, Art Unit 2685                                          

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685